Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 1 of 44




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   DANIEL C. ROMERO, an individual,

        Plaintiff, individually and on behalf
        of all other persons similarly situated,
                                                            CASE NO:
     vs.
                                                            JURY TRIAL DEMANDED
   LAKEVIEW LOAN SERVICING LLC,

   AND

   CENTRAL LOAN ADMINISTRATION
   & REPORTING d/b/a
   CENLAR FSB,

        Defendants.



                                  CLASS ACTION COMPLAINT

           Plaintiff, Daniel C. Romero (Plaintiff), individually and on behalf of all other persons

  similarly situated, for his complaint against Lakeview Loan Servicing LLC (Lakeview) and

  Central Loan Administration & Reporting d/b/a Cenlar FSB (Cenlar) alleges on personal

  knowledge, investigation of his counsel, and on information and belief, as follows:

                                  NATURE OF ACTION

           1. This action arises under the Florida Consumer Collection Practices Act, Chapter 559,

  Florida Statutes (FCCPA) and the Telephone Consumer Protection Act, 47 U.S.C. § 227 (TCPA).

  Plaintiff brings both individual and class causes of action.

           2. This case involves repeat violations of the aforesaid statutes by Defendants. Plaintiff is

  the subject of a foreclosure action brought by Lakeview where the loan servicer Cenlar.


                                                     1
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 2 of 44




         3. Lakeview is the fourth largest loan servicer in the United States with more than 1.4

  million customers. Lakeview partners with various other loan servicers including Cenlar.

         4. Cenlar is one of the country’s leading mortgage sub-servicing companies. It has been

  actively engaged in mortgage loan servicing and subservicing for over forty years. Its total assets

  are over $1 billion.

         5. A foreclosure action was initiated against in the Circuit Court of the Nineteenth Judicial

  Circuit, Martin County, Florida by Lakeview against Plaintiff on November 27, 2019 in connection

  with his Loan Number ending in 1786. (Case No. 19-CA-001399). A copy of the foreclosure

  complaint is attached as Exhibit A.

         6. On or about May 5, 2020, Plaintiff through his attorneys who were representing Plaintiff

  in the foreclosure action, sent a cease contact letter to Lakeview stating in relevant part:

         You are hereby advised to cease all contacts with our clients immediately.
         Please direct your responses and all future correspondences solely to this
         office. …

         I hereby expressly revoke any prior consent I may have given to call me on
         any/all of my phone numbers on record.

         See letter attached as Exhibit B hereto.

         7. Lakeview had a duty to convey this direction to loan servicer Cenlar. At all relevant

  times, Lakeview was responsible for the actions of its agent and loan servicer. Cenlar received

  actual notice of the legal representation of Plaintiff, and his direction that it cease to contact him

  directly. This is evidenced by the fact that Cenlar’s loan statement of June 1, 2020 was sent to

  Plaintiff’s lawyer instead of to Plaintiff. See Exhibit C. Unfortunately, the same was not true for

  the pre-recorded debt collection calls of Cenlar. Notwithstanding the clear direction of the May

  5, 2020 letter, Cenlar proceeded to call and harass Plaintiff thereafter with repeated pre-recorded

  calls to his cell phone. There have been at least five such calls and they are continuing.

                                                    2
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 3 of 44




         8. On or about January 23, 2021 at 2:37 p.m., Cenlar made a pre-recorded call from its

  number (609) 718-2432 in Ewing, New Jersey, to Plaintiff’s cell phone as evidenced by the

  following screen shot from Plaintiff’s cell phone. The pre-recorded message on all the calls is:

         This is an important message from Cenlar Central Loan and Administration
         Reporting. Please contact our office as soon as possible at 800 242-7178. Again
         that number is 800 242-7178. Thank you.




         9. Two days later on January 25, 2021 at 6:28. p.m., Cenlar made another pre-recorded

  call to Plaintiff’s cell phone even though it had received notice of the cease contact letter from

  Plaintiff’s counsel.

         10. The pre-recorded calls are continuing with additional pre-recorded calls being

  made by Cenlar on or about February 5, 2021 and February 9, 2021.

         11. Defendants’ actions are part of a pattern and practice of unlawful conduct

  towards similarly situated individuals.     Consumer internet websites are replete with

  complaints about similar pre-recorded calls being made by Cenlar. Further, Cenlar just


                                                    3
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 4 of 44




  settled a consumer class case for Massachusetts citizens who were subjected to incessant

  collection calls. See Ely Gemborys v. Cenlar Agency Inc., (D. Mass. Case No. 20-cv-

  40006).

          12. Here is the screen shot for the January 25, 2021 call made by Cenlar to

  Plaintiff:




                                         PARTIES

          14. Plaintiff is an individual residing in Palm City, Florida.

          15. Defendant Lakeview is a Delaware limited liability company with its principal place

  of business at 4425 Ponce de Leon Boulevard, Coral Gables, Florida 33146. Defendant Cenlar is

  a financial services company headquartered in Ewing, New Jersey.




                                                    4
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 5 of 44




                          JURISDICTION AND VENUE

          16. This Court has federal question jurisdiction under 28 U.S.C. § 1331, diversity

  jurisdiction under 28. U.S.C. § 1332 and supplemental jurisdiction under 28 U.S.C. § 1367.

          17. Venue is proper in this District under 28 U.S.C. § 1391(b) since a substantial part of

  the events giving rise to the claim occurred here and because Defendants regularly transact

  business in this District.

                  FCCPA, FDCPA, AND TCPA STATUTORY STRUCTURE

          18. The FCCPA is a state consumer protection statute, modeled after the FDCPA, a statute

  designed to prohibit unfair, deceptive, and abusive practices in the collection of consumer debts as

  well as to protect against the invasion of individual privacy. 15 U.S.C., §§ 1692(a) and (e); Fla.

  Stat. §§ 559.55 and 559.77(5)

          19. The FDCPA imposes civil liability on any debt collector—and the FCCPA imposes

  liability on any creditor/person as well as any debt collector— who “uses any instrumentality of

  interstate commerce or the mails in any business the principal purposes of which is the collection

  of any debts,” or who “regularly collects or attempts to collect, directly or indirectly, debts owed

  or due or asserted to be owed or due to another” and both statutes prohibit engaging in particular

  violative conduct in connection with collecting consumer debts. 15 U.S.C. § 1692(a)(6); Fla. Stat.

  § 559.55(5).

          20.     Specifically, the FDCPA and FCCPA prohibit unlawful debt collection

  “communication” with consumer debtors, which is defined as “the conveying of information

  regarding a debt directly or indirectly to any person through any medium” (emphasis added). 15

  U.S.C. § 1692(a)(2); Fla. Stat. § 559.55(2).




                                                   5
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 6 of 44




          21. For example, the FDCPA prohibits a debt collector from communicating with the

  consumer if the debt collector knows the consumer is represented by an attorney with respect to

  such debt and has knowledge of, or can readily ascertain, such attorney’s name and address, unless

  the attorney fails to respond within a reasonable period of time to a communication from the debt

  collector or unless the attorney consents to direct communication with the consumer. See 15

  U.S.C. §§ 1692c(a)(2).

          22.   Similarly, the FCCPA prohibits a person from collecting consumer debt by

  communicating with the consumer if the person knows that the debtor is represented by an attorney

  with respect to such debt and has knowledge of, or can readily ascertain, such attorney’s name and

  address, unless the debtor’s attorney fails to respond within 30 days to a communication from the

  person, unless the debtor’s attorney consents to a direct communication with the debtor, or unless

  the debtor initiates the communication. See Fla. Stat. § 559.72(18).

          23. Congress found that “[u]nrestricted telemarketing…can be an intrusive invasion of

  privacy…” and it intended to prevent automated or pre-recorded telephone calls as “the only

  effective means of protecting telephone consumers from this nuisance and privacy invasion.” Id.

  at (5) and (12).

          24. Under the TCPA, any person who initiates calls to any number assigned to a cellular

  telephone service using an artificial or prerecorded voice without the recipient’s prior express

  consent is liable to the recipient for actual monetary loss, or up to $500.00 in damages for each

  violation of the TCPA, whichever is greater. 47 U.S.C. § 227(b)(3)(B).

          25. Further, TCPA regulations require that entities maintain internal do not call lists. 47

  C.F.R. § 64.1200(d). Persons who request that calls cease have a private right of action if they

  receive more than one telephone solicitation within a year.



                                                   6
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 7 of 44




         26. Additionally, under the TCPA, the court may increase the damage award up to three

  (3) times, up to $1,500.00, for each willful or knowing violation of the TCPA. Id at § 227(b)(3)(C).

                                    GENERAL ALLEGATIONS

         27. At all material times herein, Defendant Lakeview is a “creditor” as defined by Florida

  Statutes, Section 559.55(5).

         28. At all material times herein, Plaintiff is a “debtor” or “consumer” as defined by Florida

  Statutes, Section 559.55(8).

         29. At all material times herein, Defendan Cenlar is a “creditor” as defined by Florida

  Statutes, Section 559.55(5).

         30. At all material times herein, Defendants used interstate mail while engaging in a

  business, the principal purpose of which is the collection of consumer debts.

         31. At all material times herein, Defendants collect or attempt to collect—directly or

  indirectly—debts owed or due to another, or asserted to be owed or due to another.

         32. At all material times herein, Defendant’s knew Plaintiff was represented by counsel.

         33. At all times material herein, Defendants attempted to collect an alleged debt due from

  Plaintiff, specifically a mortgage loan (hereinafter, “Debt”).

          34. At all material times herein, Defendants were “persons” subject to Florida Statutes,

  Section 559.72. See Fla. Stat. § 559.55(5); see also Schauer v. General Motors Acceptance Corp.,

  819 So. 2d 809 (Fla. 4th DCA 2002).

         35. At all material times herein, Defendants acted themselves, or through their agents,

  employees, officers, members, directors, successors, assigns, principals, trustees, sureties,

  subrogees, representatives, third-party vendors, lawyers, and insurers.

          36. At all material times herein, the Debt was consumer debt, an obligation resulting



                                                    7
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 8 of 44




  from a transaction or transactions for goods or services, and was incurred primarily for personal,

  household, or family use.

         37. All necessary conditions precedent to the filing of this action occurred or have been

  waived by Defendants.

                                    FACTUAL ALLEGATIONS

         38. Plaintiff purchased property by obtaining a mortgage on August 20, 2018 and signing

  a Note on August 20, 2018.

         41. Subsequently, Defendant Cenlar obtained servicing of the loan.

         42. Plaintiff defaulted on mortgage and note obligations by failing to make the payment

  due on May 1, 2019.

         43. On November 27, 2019, a foreclosure action was filed against Plaintiff by Lakeview.

         44. On April 14, 2020, Plaintiff’s Counsel filed a Notice of Appearance in the Foreclosure

  case. See NOA attached as Exhibit D.

         45. On or around May 5, 2020, Plaintiff’s counsel faxed Lakeview the cease contact letter.

         46. Nevertheless, Defendant Cenlar made a pre-recorded call to Plaintiff no less than five

  times in violation of the cease contact letter and the above-cited statutes.

         47.    Defendant’s telephone calls, as more specifically alleged below, were made to

  Plaintiff’s cellular telephone number ending in 5699 (hereinafter, “Cellular Telephone”) using an

  artificial or pre-recorded voice (hereinafter, “APV”).

         48. Plaintiff is the owner, regular user, and possessor of a Cellular Telephone with the

  assigned number ending in 5699.

         49. At no time herein did Defendant Cenlar possess Plaintiff’s prior express consent to

  call his Cellular Telephone using an APV.



                                                    8
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 9 of 44




          50.    Additionally, if Defendant contends the referenced phone calls were placed for

  “informational purposes only,” it nevertheless lacked the required prior express written consent

  necessary to place such informational calls to Plaintiff’s Cellular Telephone using an APV.

          51. Even if Defendant Cenlar contends there was consent, that consent was revoked by

  the cease contact letter that was sent.

          52. Further, Defendant Cenlar is required under TCPA regulations to maintain an internal

  do not call list. 47 C.F.R. § 64.1200(d). After it received the May 7, 2020 cease and desist letter

  from Plaintiff’s counsel, it was required to put Plaintiff’s phone number on its internal do not call

  list and cease all further calls no more than 30 days thereafter. It did not do so. Calls continue

  unabated through the filing of this Complaint. These calls violate the internal do not call

  regulations as well as the pre-recorded voice prohibitions.

          53. The initiation of the calls violated the aforesaid statutes and Plaintiff has sustained

  injury in fact due to the calls.

          54. Defendants are in the best position to determine and ascertain the exact number and

  methodology of calls made to Plaintiff.

          55. Plaintiff retained the Law Offices of Consumer Law Attorneys Corp. (hereinafter

  collectively, “Undersigned Counsel”) and Law Offices of Howard Prossnitz, PLLC, for the

  purpose of pursuing this matter against the Defendants, and Plaintiff is obligated to pay his attorney

  a reasonable fee for their services.

          56.   Florida Statutes, Section 559.77 provides for the award of $1,000.00 statutory

  damages, actual damages, punitive damages, and an award of attorneys’ fees and costs to Plaintiff,

  should Plaintiff prevail in this matter against Defendants.




                                                    9
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 10 of 44




         57. United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00 or

  actual damages, whichever is greater, for each telephone call placed using any artificial or pre-

  recorded voice to Plaintiff’s Cellular Telephone in violation of the TCPA or the regulations

  proscribed thereunder.

         58. Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

  damages up to three times, or $1,500.00, for each telephone call placed using an artificial or

  prerecorded voice to Plaintiff’s Cellular Telephone in willful or knowing violation of the TCPA

  or the regulations proscribed thereunder.

                           CLASS ACTION ALLEGATIONS

         59. Plaintiff brings Counts One, Two and Three under Rule 23(b)(3) of the Federal

  Rules of Civil Procedure on behalf of the Classes defined as follows:


         Count One TCPA Class:

         Subclass (i): All persons in the United States who within the last four years (i) received
         calls from Defendants with an artificial or per-recorded voice without their prior
         express consent;

         Subclass (ii) All persons in the United States who within the last four years requested
         to be placed on Defendants’ internal do not call lists and continued to receive more than
         one call in a twelve-month period starting 30 days after the request.

         Count Two FDCPA Class: All persons in the United States to whom Defendants
         conveyed debt collection information within the last year after being advised of their
         representation by counsel.

         Count Three FCCPA Class: All Florida residents to whom Defendants conveyed
         debt collection information within the last two years after being advised of their
         representation by counsel.

         60. Plaintiff reserves the right to modify the Class definitions as he obtains further

  information, including telemarketing call records, through discovery.




                                                  10
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 11 of 44




          61. Excluded from the Class are Defendants and entities in which Defendants have a

  controlling interest, their agents and employees, the Judge to whom this action is assigned and any

  member of the Judge’s staff or immediate family. This suit seeks only statutory damages and

  injunctive relief. It is expressly not intended to allege claims for personal injury or emotional

  distress.

          62. The proposed Class can be identified through the business and telephone records of

  Defendants.

          63. The number of Class Members is so numerous that individual joinder of all Class

  Members is impracticable.

          64. Plaintiff is a member of the proposed Classes.

          65. There are questions of law and fact common to Plaintiff and to the proposed Class,

  including but not limited to the following:

          a. Did Defendants call the cell phones of Plaintiff and Class Members through the use

          of an artificial or per-recorded voice without their prior express consent?

          b. Did Defendants initiate calls to Plaintiffs and Class Members after being requested

          by Plaintiff and Class Members to be placed on an internal do not call list?

          c. Did the aforesaid conduct violate the TCPA?

          d. Did Defendants continue to communicate with Plaintiff and Class Members concerning

          debt collection after being advised of their representation by counsel?

          e. Did the aforesaid conduct violate the FDCPA?

          f. Did the aforesaid conduct violate the FCCPA?

          g. Did Defendants act willfully so as to entitle Plaintiffs and the Class Members to treble

          damages?


                                                   11
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 12 of 44




         h. Should Defendants be enjoined from further unlawful conduct?

         66. Plaintiff’s claims are typical of the claims of Class Members.

         67. Plaintiff’s interests do not conflict with those of Class Members. He will fairly and

  adequately protect interests of Class Members. He is represented by counsel experienced in class

  action litigation.

         68.     Common questions of law and fact predominate over questions affecting only

  individual Class Members, and a class action is superior to other methods for the fair and efficient

  adjudication of this controversy.

         69. The interest of Class Members in individually controlling the prosecution of separate

  claims against Defendants is small due to the time and expense necessary to pursue individual

  litigation. Management of these claims in a class action poses no significant impediments.

         70. Defendants have acted on grounds generally applicable to the Class, thereby making

  final injunctive relief and corresponding declaratory relief with respect to the Classes as a whole

  appropriate.    Plaintiff is informed and believe that the TCPA, FDCPA and FCCPA violations

  complained of herein are likely to continue unless an injunction is entered.

                             COUNT ONE (CLASS CLAIM):
                      TELEPHONE CONSUMER PROTECTION ACT-
                  VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

          Plaintiff re-alleges paragraphs one (1) through seventy (70) as if fully restated herein and

  further states as follows:

          71. Defendants are subject to, and have violated the provisions of, 47 United States Code,

  Section 227(b)(1)(A) by using an artificial or pre-recorded voice to call a telephone number

  assigned to a cellular telephone service without Plaintiff’s or the Class Members’ prior express

  consent.



                                                  12
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 13 of 44




         72. More specifically, Defendant Cenlar used an artificial or pre-recorded voice to call

  Plaintiff’s Cellular Telephone at least five times in its attempt to collect the Debt.

         73. Plaintiff is informed and believes that multiple such calls were made to Class Members.

         74. At no time did Defendant possess Plaintiff’s prior express consent to call Plaintiff on

  his Cellular Telephone. Similarly, Defendant had no consent to call Class Members.

         75. Additionally, if Defendant contends these phone calls were made for “informational

  purposes only,” it nonetheless lacked the required prior express written consent necessary to make

  such informational calls to Plaintiff’s or Class Members’ phones using an APV.

         76. In addition, Defendants violated the TCPA by ignoring the request of Plaintiff and

  Class Members that calls cease. They should have been placed on an internal do not call list.

         77. Further, regardless of any alleged prior consent, that consent was revoked when instant

  the Plaintiff and the Class Members requested that calls cease.

         78. As a direct and proximate result of the aforementioned Defendants’ conduct, namely

  on each of the Debt collection calls made, Plaintiff and Class Members suffered:

                 a.      the periodic loss of their Cellular and Telephone service;

                 b.      lost material costs associated with the use of peak time Cellular Telephone

         minutes allotted under his Cellular Telephone service contract;

                 c.      expenditure of costs and attorney’s fees associated with the prosecution of

         this matter, along with other damages which have been lost;

                 d.      stress, anxiety, loss of sleep, invasion of privacy, and deterioration of

         relationships, both personal and professional, as a result of the repeated willful and

         knowing calls placed in violation of the TCPA; and

                 e.      statutory damages.



                                                    13
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 14 of 44




                            COUNT TWO (CLASS CLAIM):
                     UNLAWFUL DEBT COLLECTION PRACTICE –
                 VIOLATION OF FLORIDA STATUTES, SECTION 559.72(18)

         Plaintiff re-alleges paragraphs one (1) through seventy (70) as if fully restated herein and

  further states as follows:

         84.    Defendants are subject to, and violated the provisions of, Florida Statutes,

  Section 559.72(18) that they should not communicate with a debtor if they know that the debtor is

  represented by an attorney with respect to such debt and has knowledge of, or can readily ascertain,

  such attorney’s name and address, unless the debtor’s attorney fails to respond within 30 days to a

  communication from the person, unless the debtor’s attorney consents to a direct communication

  with the debtor, or unless the debtor initiates the communication.

         85. Specifically, at no time did Defendants have authority to call Plaintiff after the cease-

  and-desist letter of May 7, 2020 and anytime thereafter. Similarly, Defendants have no authority

  to communicate with Class Members after they were advised that they were represented by

  counsel.

         86. Despite the same, Defendant Cenlar called Plaintiff who was represented by counsel.

  Plaintiff is informed and believes that it also contacted Class Members after being advised that

  they were represented by counsel.

         87. At all material times herein, Defendants knew of Plaintiff’s counsel representation and

  Class Member’s representation when communicated to them.

         88. As such, Defendant Cenlar knowingly called Plaintiff and Class Members who were

  represented by counsel.

         89. As a direct and proximate result of Defendants’ actions, Plaintiff and Class Members

  sustained damages as defined by Florida Statutes, Section 559.77.



                                                  14
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 15 of 44




                                       PRAYER FOR RELIEF

         WHEREFORE, as a direct and proximate result of Defendant’s actions and conduct,

  Plaintiff respectfully requests against Defendant entry of:

                  a.     Judgment against Defendants declaring that Defendants violated the

         FCCPA;

                  b.     Judgment against Defendants declaring that Defendants violated the TCPA;

                  c.     Judgment against Defendants for statutory damages in the amount of

         $500.00 for each of the telephone calls that violated the TCPA.

                  d.     Judgment against Defendants for treble statutory damages in the amount of

         $1,500.00 for each of the telephone calls that violated the TCPA for which Defendant acted

         knowingly and/or willfully;

                  e.     Judgment against Defendants for maximum statutory damages for each of

         the violations of the FCCPA;

                  f.     Judgment against Defendants for actual damages in an amount to be

         determined at trial;

                  g.     Judgment against Defendants for an award of reasonable attorneys’ fees and

         costs;

                  h. An order certifying this action as a class action pursuant to Federal Rule of

         Civil Procedure 23, establishing a Class and any Sub-Classes the Court deems

        appropriate, finding that Plaintiff is a proper representative for the Class, appointing

        Plaintiffs’ lawyer as Class Counsel; and

                  i. Any other such relief the Court may deem proper.

                                   DEMAND FOR JURY TRIAL



                                                   15
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 16 of 44




         Plaintiff hereby demands a trial by jury on all issues triable by right

              SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

         Plaintiff hereby gives notice to Defendant, and demands that they and their affiliates

  safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this potential

  litigation as required by law. Respectfully submitted,


                                                Consumer Law Attorneys

                                                /s/ Young Kim
                                                Young Kim, Esq., FBN 122202
                                                2727 Ulmerton Rd., Ste. 270
                                                Clearwater, FL 33762
                                                Phone: (877) 241-2200
                                                litigation@consumerlawattorneys.com
                                                ykim@consumerlawattorneys.com
                                                Counsel for Plaintiff

                                                /s/Howard B. Prossnitz
                                                Howard B. Prossnitz, Esq, FBN 60031
                                                Law Offices of Howard B. Prossnitz, P.L.L.C.
                                                1014 Ontario Street
                                                Oak Park, IL 60302
                                                prossnitzlaw@gmail.com
                                                Phone: (708) -203-5747
                                                Counsel for Plaintiff




                                                   16
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 17 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 18 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 19 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 20 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 21 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 22 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 23 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 24 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 25 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 26 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 27 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 28 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 29 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 30 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 31 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 32 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 33 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 34 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 35 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 36 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 37 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 38 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 39 of 44




                                     Exhibit A
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 40 of 44




                                     Exhibit B
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 41 of 44




                                     Exhibit B
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 42 of 44




                                     Exhibit B
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 43 of 44




                                     Exhibit C
Case 2:21-cv-14094-AMC Document 1 Entered on FLSD Docket 02/18/2021 Page 44 of 44




                                     Exhibit C
